411 F.2d 787
Henry SOWARDS, Appellant,v.UNITED STATES of America, Appellee.
No. 22695.
United States Court of Appeals Ninth Circuit.
May 20, 1969.

John Caughlan (argued), Seattle, Wash., for appellant.
Michael J. Swofford (argued), Asst. U.S. Atty., Eugene G. Cushing, U.S. Atty., Seattle, Wash., for appellee.
Before CHAMBERS, Circuit Judge, MADDEN,1 Judge of the United States Court of Claims, and CARTER, Circuit Judge.
ORDER FOR REMAND
PER CURIAM:


1
This is an appeal on a judgment against plaintiff on a Federal Tort Claims action.


2
In the nature of things, a negligence determination is traditionally not to be the subject of many seriatim findings of fact.


3
But in this case, the trial judge must have found one of the following:


4
1.  The plaintiff sustained no injury in the collision.


5
2.  The plaintiff sustained injuries but the injuries left no consequences, no damages.


6
3.  The plaintiff sustained damages at about the time of the collision or thereafter, but the damages were not the proximate result of the collision.


7
We believe the plaintiff should know on which horn he was caught.  And, we find it most difficult ourselves to review the case without knowing which conclusion the trial court reached.


8
Accordingly, the case is remanded to the district court.  It is suggested the judgment and findings and conclusions be vacated and new ones entered.


9
On a new appeal, the old record and briefs may be used so far as desired, either upon a stipulation or on motion.



1
 Senior Judge, The United States Court of Claims, sitting by designation